Citation Nr: 0527958	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-08 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
right shoulder shell fragment wound (SFW), to include 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1966 to September 
1969.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2002 rating action that 
granted service connection for PTSD and bilateral hearing 
loss, and assigned initial 10 percent and noncompensable 
ratings, respectively, effective April 11, 2002; denied 
service connection for a skin disorder and degenerative joint 
disease (DJD) of multiple joints; and denied a rating in 
excess of 20 percent for residuals of a right shoulder SFW, 
to include arthritis, as well as a compensable rating, each, 
for a residual scar from the right shoulder SFW, for a  
residual scar from a right leg SFW, for a residual scar from 
a left leg SFW, and for a  residual scar from a left hand 
SFW.  The veteran filed a Notice of Disagreement in February 
2003.  

In a September 2003 statement, the veteran withdrew from 
appeal the claims for service connection for a skin disorder; 
an initial compensable rating for bilateral hearing loss; and 
a compensable rating, each, for a residual scar from a right 
leg SFW, for a residual scar from a left leg SFW, and for a 
residual scar from a left hand SFW. In September 2003, the 
veteran testified during a  hearing before a Decision Review 
Officer at the RO; a transcript of the hearing is of record.  

Inasmuch as the claim for a higher rating for PTSD involves 
disagreement with the initial rating assigned following the 
grant of service connection, the Board has characterized that 
issue in accordance with Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The RO issued a Statement of the Case (SOC) in 
February 2004.

By rating action of February 2004, the RO granted an initial 
50 percent rating for PTSD.  However, as a higher rating for 
this disability is assignable, and the veteran is presumed to 
seek the maximum available benefit, the matter of an initial 
rating in excess of 50 percent remains for appellate 
consideration.  See Fenderson, 12 Vet. App. at 126; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran filed  a 
Substantive Appeal in March 2004.  

In a March 2005 statement, the veteran from appeal claims for 
service connection for DJD of multiple joints and for a 
compensable rating for a residual scar from the right 
shoulder SFW.  Also in March 2005, the veteran testified 
during  a Board hearing before the undersigned Veterans Law 
Judge at the RO; a transcript of the hearing is of record.  
During the hearing, the undersigned granted a period of 30 
days after the hearing for the veteran to submit additional 
evidence.  To date, no additional evidence has been received.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The VA will notify the veteran when 
further action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  The VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on the claims on appeal has not been 
accomplished.  

Initially, the Board notes that, although the record contains 
a June 2002 duty to assist letter from the RO to the veteran, 
it does not include correspondence that specifically 
addresses the VCAA duties to notify and assist, or that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that the VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession (of which he 
was not previously notified).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.    

The Board also finds that specific additional development of 
the claims is warranted.

During the June 2005 Board hearing, the veteran testified 
that his PTSD and right shoulder SFW residuals had worsened 
since they were last examined and evaluated.  In view of the 
veteran's assertions as to worsened conditions, the Board 
finds that the current record does not provide a sufficient 
basis for adjudication of the claims, and that new VA 
psychiatric and orthopedic examinations, with more 
contemporaneous medical findings, are needed..  See 
38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo 
further examinations at an appropriate VA medical facility  
The veteran is hereby advised that failure to report for a 
scheduled examination, without good cause, may result in a 
denial of the claim for a higher initial rating for PTSD, and 
shall result in a denial of the claim for an increased rating 
for SFW residuals of the right shoulder.  See 38 C.F.R. § 
3.655(a),(b) (2005).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran does not report for any scheduled examination(s), 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA medical 
facility.  

During the June 2005 Board hearing, the veteran also 
testified that he was recently treated for his worsened right 
shoulder SFW residuals at the VA Medical Center (VAMC) in 
Decatur, Georgia.  The record current contains no treatment 
record from that facility.  Hence, , prior to arranging for 
the veteran to undergo further examinations, the RO should 
obtain and associate with the claims file all outstanding 
medical records of his treatment and/or evaluation for the 
right shoulder from the Decatur VAMC.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board also points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records must continue 
until either the records are received, or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  
Adjudication of the claim for a higher initial disability 
rating for PTSD should include specific consideration of 
whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found), 
pursuant to Fenderson, is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Decatur 
VAMC copies of all outstanding  records 
of the veteran's evaluation and/or 
treatment of the right shoulder   In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to the matters on appeal that are not 
currently of record.  
  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claims within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo orthopedic 
examination of his right shoulder, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies (including X-rays) 
should be accomplished (with all findings 
made available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should identify all 
residuals of the veteran's right shoulder 
SFW.

The examiner should  render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's right 
shoulder.  If pain on motion is observed, 
he should indicate the point at which 
pain begins.  The physician should also 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the right shoulder due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, he 
should express such functional loss in 
terms of additional degrees of limited 
motion of the right shoulder.

In light of the foregoing, the examiner 
should indicate (a) whether motion of the 
right arm is possible to the shoulder 
level, or to midway between the side and 
shoulder level, or is limited to 25 
degrees from the side; and (b) whether 
there is ankylosis of the right 
scapulohumeral articulation, and if so, 
whether the ankylosis is favorable, 
intermediate between favorable and 
unfavorable, or unfavorable.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should also arrange 
for the veteran to undergo VA 
examination, by a psychiatrist, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests (to include psychological testing, 
if deemed appropriate) should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The doctor should also 
render a multi-axial diagnosis, including 
assignment of a GAF score, and an 
explanation of what the score means. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

6.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination(s) sent 
to him by the pertinent VA medical 
facility. 

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority. If the veteran fails 
to report for the scheduled orthopedic 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b) in 
rating the claim for increase for the 
shell fragment wound residuals of the 
right shoulder.  Adjudication of the 
claim for a higher initial rating for 
PTSD should include consideration of 
whether "staged rating", pursuant to 
Fenderson (cited to above) is 
appropriate.  

9.  Unless the claims are granted to the 
veteran's satisfaction, the RO must 
furnish him and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all current 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


